Citation Nr: 0026777	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-157 66	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A videoconference hearing was held in May 2000, before 
Michael D. Lyon, the Veterans Law Judge rendering this 
decision, sitting in Washington, DC, and the appellant and 
his representative sitting in Montgomery, Alabama.  The 
Veterans Law Judge has been designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing testimony is on file.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  A bilateral knee condition, was unequivocally shown to 
have pre-existed the veteran's entrance into active duty.

3.  The veteran's service medical records do not contain any 
complaints, or treatment of any knee disability, or evidence 
that a bilateral knee disability underwent a permanent 
increase in severity during service.

4.  Service medical records are silent as to complaints, 
findings, or clinical diagnoses of a herniated nucleus 
pulposus, or of any back disorder.

5. Herniated nucleus pulposus, if any, was not noted until 
many years after service, and has not been shown by competent 
evidence to be related to service or to any occurrence or 
event therein based on the evidence submitted.


CONCLUSIONS OF LAW

1. There is clear and unmistakable evidence that the 
appellant's suffered from a bilateral knee disorder before 
his period of active service, and the presumption of 
soundness with regard to a bilateral knee disorder is 
rebutted. 38 C.F.R. §§ 1111, 1132, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306 (1999).

2. The veteran's preexisting bilateral knee disorder was not 
aggravated during service, and the claim for entitlement to 
service connection is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303 
(1999).

3.  The claim for entitlement to service connection for a 
herniated nucleus pulposus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination for entry into service, except where there is 
clear and unmistakable evidence that a disorder pre-existed 
such service. History of a pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Moreover, in the case of wartime service, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the preservice disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). See 
Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a). For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic". Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service. 38 C.F.R. § 3.303(d).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran maintains that he should be granted entitlement 
to service connection for a bilateral knee disorder, and a 
herniated nucleus pulposus.  Regarding his knees, he reported 
injuring them several times prior to service beginning in 8th 
grade playing football.  During service, and immediately 
thereafter, he had no complaints, treatment, or diagnoses of 
any back or knee disorders. He claims that the strenuous 
activities in service caused damage to his knees and his 
back.  It is asserted, in part, that constant heavy lifting 
and normal duties in service lead to joint deterioration 
without actual physical findings being set forth at that 
time.

The veteran reported a history of right patella hypermobility 
in his pre-enlistment examination.  A letter to his selective 
service board in March 1968 from an Air Force orthopedic 
surgeon noted treatment since 1965 for dislocation of his 
right patella.  Records show that he was treated at a 
military facility for pathology of both knees prior to entry 
into service.  Treatment appears to have been as a dependent 
of a retired service person.  At the time of the pre-
induction examination in March 1968, it was noted that he had 
some hyperlaxity of both patella.  

Service medical records (beginning in February 1967) are 
entirely silent as to any knee or back injuries, complaints, 
or treatment.

The veteran filed his initial claim for benefits in August 
1970.  No reference was made to the knees.  No back 
pathology, other than bleeding moles, was claimed.  A VA 
examination was scheduled, and conducted in part.  There was 
no reference to back or knee pathology on the part of the 
examination that was conducted.  The veteran filed his 
initial claims for a herniated disc disease, and a knee 
disorder, in July 1997, almost 27 years after service.

Post service medical evidence of record includes treatment 
records from 1996 to 1997.  These include records from Tai Q. 
Chung, M.D., from 1996-1997, who reported treating the 
veteran for a left knee injury incurred at work in April 
1997.  Prior to that injury, he reported dislocating his left 
patella about 5 or 6 years prior.  He was treated in the 
emergency room at that time, and his knee gave him no trouble 
until the most recent accident.  It was also noted that in 
1996, he suffered a herniated lumbar disc, right in another 
work related injury.  

At a video Board hearing in May 2000, the veteran, in 
essence, testified that he did not recall any specific back 
injury in service.  He believed that his back disorder built 
up over a period of several years, and he began having back 
problems only about five years ago.  Prior to service he had 
no back problems, and during service he suffered no traumatic 
injuries, or received any treatment for any back complaints.  
The first time he received any kind of back treatment was in 
1995, or 1996.  He was not currently receiving any regular 
treatment for a back disorder.  After service he suffered 
several traumatic back injuries.  

Regarding his bilateral knee disorder, he reported suffering 
several bilateral knee injuries playing football beginning at 
age 14, in the 8th grade.  During service he did not complain 
of any knee problems, nor did he receive any treatment for a 
knee disorder.  He did not recall the first time that he 
received treatment for his knees post service.  He has had 
problems with his knees on and off, but was not receiving any 
regular treatment for his knees at this time.

There are no post service treatment records for the knees, or 
back in evidence until 1996.  The records then refer to 
treatment for three work related knee and back injuries.  

After a careful review of the file, the Board finds that the 
claims must be denied as not well grounded because there is 
no medical opinion, or other competent evidence, linking any 
back or bilateral knee disabilities with any in-service 
occurrence or event.  Specifically, there was no diagnosis of 
record of any knee or back complaints, or injuries in 
service, nor has any medical examiner attributed any current 
back, or knee pathology to service.  Thus, a direct causal 
link between the appellant's back disorder, and bilateral 
knee disorder, if any, and service has not been demonstrated.  
The Board has thoroughly reviewed the claims file and finds 
no evidence of any plausible claims, nor any claims for which 
entitlement is permitted under the law.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded. Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). There is no duty to assist 
further in the development of this claim because such 
additional development would be futile. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Further there is no 
indication that there are records that could be obtained that 
would in any way alter the conclusion reached herein.

In conclusion, the Board has considered the appellant's 
statements that he has
Herniated nucleus pulposus, and a bilateral knee disorder 
from the time of service.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for the disabilities claimed on appeal.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, and the statement of the case.  The discussion 
above informs him of the types of evidence lacking, which he 
should submit for a well grounded claim. However, it has not 
been shown that any records, if available, would satisfy the 
medical nexus requirement in order to make the claim well 
grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).





ORDER

As well grounded claims for service connection for a 
bilateral knee disorder; and a herniated nucleus pulposus 
have not been submitted, the claims are denied. 

	
		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

